            Case 1:17-cr-00708-JPO Document 156 Filed 02/02/21 Page 1 of 3




                       The Law Office of David S. Hammer
         747 Third Ave., 32nd Fl. ! New York, New York 10017 ! (212) 941-8118 ! (Cell) (646) 335-3986


                                                                January 29, 2021
    Honorable J. Paul Oetken
    United States District Court
    United States Courthouse
    40 Foley Square
    New York, NY 10007

                     Re: United States v. Russ Gerson 17 Cr. 708 (JPO)

    Dear Judge Oetken:

        Russ Gerson (“Gerson”) respectfully moves pursuant to 18 U.S.C. § 3583€ for an order
modifying the conditions of his supervised release. The proposed modification would permit
him to engage in domestic and international travel without prior notice to or approval by the
Probation Department or the Court, with the caveat that, in the case of international travel,
Gerson would be required to notify the Probation Department of his proposed itinerary and
contact information at least 24 hours before leaving the United States. I have provided the United
States Attorneys’ Office and the Probation Department with advance copies of this letter-motion
and have been authorized to state that neither agency opposes the proposed relief.

Background

        By way of background, on August 6, 2019, Your Honor sentenced Gerson to a term of
two months’ imprisonment, restitution in the amount of $44,391.96 and a three-year term of
supervised release on his guilty plea to one count of wire fraud. The following day, a judgment
was entered incorporating these terms, and notifying Gerson of the “Standard Conditions of
Supervision”; the third such condition stated that “You must not knowingly leave the federal
judicial district where you are authorized to reside without first getting permission from the court
or the probation officer.” 1

         Gerson completed his two-month prison term on January 10, 2020, and immediately
began his three-year term of supervised release. He thus has completed one year under
supervision. His behavior during this first year of supervision has been exemplary: although he
entered an installment payment plan that only required payment of $200 per month towards
restitution, a schedule that would have required approximately 18 years to make the victim
whole, Gerson recently secured a loan from his father that enabled him to make full payment of
the $44,391.96 obligation. The victim, in other words, has been made whole.


1
  Earlier in the case, Gerson had voluntarily consented to forfeiture in the amount of $44,391.96, the same amount as the
Court’s restitution order. (Pacer Document 94). A judgment in that amount was entered and satisfied. Thus, Gerson has in
fact paid a total of approximately $89,000, twice the amount of the victim’s loss.
                                                            1
           Case 1:17-cr-00708-JPO Document 156 Filed 02/02/21 Page 2 of 3




        The Probation Department has acknowledged Gerson’s “positive adjustment and
compliance with supervision” by transferring him to its Low Intensity Case Load. The
Department has emphasized, however, that the “privilege” of being supervised on the “LIC” is
“contingent” on his compliance with its governing rules, including the rules concerning domestic
and international travel. These rules are quite stringent:

       All travel requests should be made in advance. For domestic travel, requests
       should be submitted at least 2 weeks in advance. For international travel,
       requests should be submitted at least 6 weeks in advance. All travel requests
       should be submitted by email to nysp_travel@nysp.uscourts.gov and include
       dates of travel, destination with an address, purpose of travel, mode of
       transportation, and with whom you are traveling. You must be up-to-date with
       all financial obligations for travel to be approved. Once an email is submitted,
       we will review your request for approval.

(Boldface in the original).

         In this letter-motion, we ask the Court to terminate these restrictions which no longer
serve any positive purpose. Until Gerson satisfied his restitution obligation, the Government
may have had a legitimate interest in restricting his right to travel, to ensure that all such travel
was potentially income producing, and thus useful in accumulating funds for restitution. Now
that Gerson has made full restitution, however, that justification no longer applies. Additionally,
restricting Gerson’s ability to travel freely actually impedes his rehabilitation because it prevents
him from reviving his career as a corporate development consultant; that career requires a great
deal of travel, often on very short notice.

        We remind the Court that Gerson sought permission to travel internationally on more
than twenty occasions in the period between his arrest and incarceration. The Government
opposed many of those requests on the ground that Gerson should be required to husband his
funds for the purpose of paying restitution. As previously noted, restitution no longer is an issue.
In recognition of this, the United States Attorney and the Probation Department are not opposed
to this motion.

The Court Has Authority to Grant the Relief Sought

        Under 18 U.S.C. 18 U.S.C. §3583(e), this Court has authority to “modify, reduce, or
enlarge the conditions of supervised release, at any time prior to the expiration or termination of
the term of supervised release”, provided such modifications better serve the general goals of
sentencing as set forth in 18 U.S.C. §3553(a). United States v. Lussier, 104 F.3d 32, 34 (2d Cir.
1996). This authority extends to the modification or outright termination of restrictions on a
supervised person’s right to travel. United States v. Ochakovsky, 2008 U.S. Dist. LEXIS 63002
**3-4 (SDNY).




                                                     2
          Case 1:17-cr-00708-JPO Document 156 Filed 02/02/21 Page 3 of 3




Conclusion

          Given Mr. Gerson’s very swift satisfaction of his restitution obligation, and his
compliance with all other conditions of supervised release, the present restrictions imposed on
his right to travel impede rather than advance the purposes of sentencing. We therefore ask the
Court to modify the travel restrictions imposed on Russ Gerson by the Probation Department, so
that the only relevant condition is that he inform the Probation Department of his proposed
itinerary and contact information at least 24 hours before commencing international travel.


                                             Very truly yours,

                                             David S. Hammer

                                             David S. Hammer
                                             Attorney for Russ Gerson

cc:    AUSA Daniel Nessim
       AUSA Daniel Richenthal                            Granted.
       AUSA Mary Bracewell                               So ordered: 2/2/2021
       United States Attorney
        Southern District of New York

       Ms. Zondra Jackson
       United States Probation




                                                  3
